SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended Commission file June 30, 2011 000-20616 PEOPLES BANCORPORATION, INC. (Exact name of registrant as specified in its charter) South Carolina 57-09581843 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1818 East Main Street, Easley, South Carolina 29640 (Address of principal executive offices) (Zip Code) Registrant’s telephone number:(864) 859-2265 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] (This is the first report for which an Interactive Data File is required to be filed and posted.) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo X The number of outstanding shares of the issuer’s $1.11 par value common stock as of August 2, 2011 was 7,003,063. PART I – FINANCIAL INFORMATION Item 1. Financial Statements Peoples Bancorporation, Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands except per share and share data) June 30, 2011 December 31, 2010 June 30, 2010 Unaudited Audited Unaudited ASSETS CASH AND DUE FROM BANKS $ 7,385 $ 6,612 $ 9,020 INTEREST-BEARING DEPOSITS IN OTHER BANKS 2 1 93 FEDERAL FUNDS SOLD 5,333 10,631 6,011 Total cash and cash equivalents 12,720 17,244 15,124 SECURITIES Trading assets 354 76 40 Available for sale 168,235 130,650 108,667 Held to maturity (market value of $6,625, $7,375 and $8,017) 6,431 7,249 7,812 Other investments, at cost 3,486 4,319 4,456 LOANS-less allowance for loan losses of $8,296, $7,919 and $8,496 309,148 332,794 352,388 PREMISES AND EQUIPMENT, net of accumulated depreciation and amortization 10,821 11,023 11,940 ACCRUED INTEREST RECEIVABLE 2,358 2,288 2,210 ASSETS ACQUIRED IN SETTLEMENT OF LOANS 12,720 13,344 13,426 CASH SURRENDER VALUE OF LIFE INSURANCE 13,028 12,791 12,546 OTHER ASSETS 7,558 9,292 9,167 TOTAL ASSETS $ 546,859 $ 541,070 $ 537,776 LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES DEPOSITS Noninterest-bearing $ 52,136 $ 48,151 $ 48,237 Interest-bearing 423,134 426,603 419,886 Total deposits 475,270 474,754 468,123 SECURITIES SOLD UNDER REPURCHASE AGREEMENTS 12,544 10,362 11,287 ACCRUED INTEREST PAYABLE 1,449 1,639 1,997 OTHER LIABILITIES 2,566 2,017 2,508 Total Liabilities 491,829 488,772 483,915 SHAREHOLDERS’ EQUITY Preferred stock – 15,000,000 shares authorizedPreferred stock Series T - $1,000 pershare liquidation preference;issued and outstanding-12,660 shares at June 30, 2011,December 31, 2010 and June 30, 2010. 12,213 12,139 12,065 Preferred stock Series W - $1,000 per share liquidation preference;issued and outstanding – 633 shares at June 30, 2011,December 31, 2010 and June 30, 2010. 674 682 689 Common stock – 15,000,000 shares authorized, $1.11par value per share, 7,003,063 shares issued and outstanding atJune 30, 2011, December 31, 2010 and June 30, 2010. 7,774 7,774 7,774 Additional paid-in capital 41,714 41,701 41,677 Retained earnings (deficit) (9,431 ) (10,142 ) (10,329 ) Accumulated other comprehensive income 2,086 144 1,985 Total Shareholders’ Equity 55,030 52,298 53,861 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 546,859 $ 541,070 $ 537,776 See Notes to Unaudited Consolidated Financial Statements which are an integral part of these statements. 1 Peoples Bancorporation, Inc. and Subsidiaries Consolidated Statements of Income (Loss) (Dollars in thousands except per share and share data) Unaudited Three Months Ended Six Months Ended June 30, June 30, (Unaudited) (Unaudited) INTEREST INCOME Interest and fees on loans $ 4,711 $ 5,411 $ 9,573 $ 10,900 Interest on securities Taxable 1,138 816 2,141 1,680 Tax-exempt 460 359 826 726 Interest on federal funds 7 14 16 22 Total interest income 6,316 6,600 12,556 13,328 INTEREST EXPENSE Interest on deposits 1,381 1,861 2,874 3,831 Interest on federal funds purchased and securities sold under repurchase agreements 21 24 42 44 Total interest expense 1,402 1,885 2,916 3,875 Net interest income 4,914 4,715 9,640 9,453 PROVISION FOR LOAN LOSSES 765 1,170 1,805 4,595 Net interest income after provision for loan losses 4,149 3,545 7,835 4,858 NON-INTEREST INCOME Service charges on deposit accounts 342 391 675 754 Customer service fees 25 24 65 64 Mortgage banking 111 64 211 149 Brokerage services 43 36 99 89 Bank owned life insurance 138 139 276 275 Gain on sale ofavailable-for-sale securities 2 814 2 814 Gain (loss) on trading assets 150 (113 ) 278 (88 ) Other noninterest income 258 227 516 459 Total noninterest income 1,069 1,582 2,122 2,516 NON-INTEREST EXPENSES Salaries and benefits 1,983 2,042 4,028 4,103 Occupancy and equipment 480 503 943 1,014 Marketing and advertising 58 35 111 80 Communications 50 58 103 121 Printing and supplies 33 34 61 71 Bank paid loan costs 47 66 87 111 Net operation cost of other real estate owned 691 212 1,247 546 Director fees 67 74 145 168 ATM/Debit card expenses 72 64 141 124 Legal and professional fees 135 131 231 230 Regulatory assessments 379 335 758 657 Other post employment benefits 57 77 157 165 Other operating expenses 362 359 706 732 Total noninterest expenses 4,414 3,990 8,718 8,122 Income (loss)before income taxes 804 1,137 1,239 (748 ) PROVISION FOR INCOME TAXES (BENEFIT) 112 253 117 (532 ) Net income (loss) 692 884 1,122 (216 ) Deductions for amounts not available to common shareholders: Dividends declared or accumulated on preferred stock 172 173 345 345 Net accretion of discount on preferred stock 34 33 67 66 Net income (loss) available to common shareholders $ 486 $ 678 $ 710 $ (627 ) INCOME (LOSS) PER COMMON SHARE BASIC $ 0.07 $ 0.10 $ 0.10 $ (0.09 ) DILUTED $ 0.07 $ 0.10 $ 0.10 $ (0.09 ) WEIGHTED AVERAGE COMMON SHARES BASIC 7,003,063 7,003,063 7,003,063 7,003,063 DILUTED 7,047,218 7,003,063 7,044,169 7,003,063 CASH DIVIDENDS PAID PER COMMON SHARE $ 0.00 $ 0.00 $ 0.00 $ 0.00 See Notes to Unaudited Consolidated Financial Statements which are an integral part of these statements. 2 Peoples Bancorporation, Inc. and Subsidiaries Consolidated Statements of Shareholders’ Equity and Comprehensive Income (Loss) For the six months ended June 30, 2011 and 2010 (Dollars in thousands) (Unaudited) Accumulated Preferred Stock Preferred Stock Additional Retained Other Total Series T Series W Common Stock Paid-in Earnings Comprehensive Shareholders Shares Amount Shares Amount Shares Amount Capital (Deficit) Income Equity Balance, December 31, 2009 12,660 $ 11,991 633 $ 697 7,003,063 $ 7,774 $ 41,658 $ (9,702 ) $ 2,025 $ 54,443 Net income (loss) - (216 ) - (216 ) Other comprehensive Income, net of tax: Unrealized holding losses onsecuritiesavailable for sale,net of related tax - (40 ) (40 ) Comprehensive income (loss) (256 ) Cash dividends onpreferred stock - (345 ) - (345 ) Accretion (amortization)of preferred stock - 74 - (8 ) - - - (66 ) - - Stock-based compensation - 19 - - 19 Balance, June 30, 2010 12,660 $ 12,065 633 $ 689 7,003,063 $ 7,774 $ 41,677 $ (10,329 ) $ 1,985 $ 53,861 Balance, December 31, 2010 12,660 $ 12,139 633 $ 682 7,003,063 $ 7,774 $ 41,701 $ (10,142 ) $ 144 $ 52,298 Net income - 1,122 - 1,122 Other comprehensive Income, net of tax: Unrealized holding gains onsecurities available for sale,net of related tax - 1,942 1,942 Comprehensive income 3,064 Cash dividends onpreferred stock - (345 ) - (345 ) Accretion (amortization)of preferred stock - 74 - (8 ) - - - (66 ) - - Stock-based compensation - 13 - - 13 Balance, June 30, 2011 12,660 $ 12,213 633 $ 674 7,003,063 $ 7,774 $ 41,714 $ (9,431 ) $ 2,086 $ 55,030 See Notes to Unaudited Consolidated Financial Statements which are an integral part of these statements. 3 Peoples Bancorporation, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Dollars in thousands) Six months Ended June 30, 2011 2010 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ 1,122 $ (216 ) Adjustments to reconcile net income (loss) to net cashprovided byoperating activities: (Gain) loss from trading assets (278 ) 88 Gain on sale of securities available for sale (2 ) (814 ) Gain on sale of other real estate (81 ) (71 ) Provision for loan losses 1,805 4,595 Depreciation and amortization 397 459 Amortization and accretion (net) of premiums and discounts on securities 409 165 Stock-based compensation 13 19 Decrease (increase) in accrued interest receivable (70 ) 161 (Increase) decrease in other assets 815 (140 ) Decrease in accrued interest payable (190 ) (52 ) Increase in other liabilities 549 579 Net cash provided by operating activities 4,489 4,773 CASH FLOWS FROM INVESTING ACTIVITIES Purchases of securities available for sale (46,466 ) (30,447 ) Proceeds from principal pay-downs on securities available for sale 10,895 9,767 Proceeds from the maturities and calls of securities available for sale - 2,000 Proceeds from the maturities and calls of securities held to maturity 1,658 595 Proceeds from the sale of securities available for sale 514 13,824 Increase in cash surrender value of life insurance (237 ) (242 ) Proceeds from the sale of other real estate owned 3,015 2,755 Net decrease in loans 18,174 4,469 Write down of assets acquired in settlement of loans 1,276 - Purchase of premises and equipment (195 ) (129 ) Net cash (used in) provided by investing activities (11,366 ) 2,592 CASH FLOWS FROM FINANCING ACTIVITIES Net increase (decrease) in deposits 516 (16,873 ) Net increase (decrease) in securities sold under repurchase agreements 2,182 (1,498 ) Net decrease in federal funds purchased - (399 ) Cash dividends paid on preferred stock (345 ) (345 ) Net cash used in (provided by) financing activities 2,353 (19,115 ) Net decrease in cash and cash equivalents (4,524 ) (11,750 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 17,244 26,874 CASH AND CASH EQUIVALENTS, END OFPERIOD $ 12,720 $ 15,124 CASH PAID FOR Interest $ 3,106 $ 3,927 Income taxes $ 173 $ 40 NON-CASH TRANSACTIONS Change in unrealized gainon available for sale securities $ 1,942 $ (40 ) Loans transferred to other real estate $ 3,667 $ 4,691 See Notes to Unaudited Consolidated Financial Statements which are an integral part of these statements. 4 PEOPLES BANCORPORATION, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS The consolidated financial statements include the accounts of Peoples Bancorporation, Inc., (the “Company’) and its wholly owned subsidiaries, The Peoples National Bank, Bank of Anderson, N. A., and Seneca National Bank (collectively referred to as the “Banks”).All significant intercompany balances and transactions have been eliminated.The Banks operate under individual national bank charters and provide full banking services to customers.The Banks are subject to regulation by the Office of the Comptroller of the Currency (“OCC”).The Company is subject to regulation by the Federal Reserve Board (“FRB”). SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of these policies is included in the 2010 Annual Report on Form 10-K and incorporated herein by reference. FORMAL AGREEMENTS WITH THE OFFICE OF THE COMPTROLLER OF THE CURRENCY Bank of Anderson, N.A. and The Peoples National Bank have entered into Formal Agreements (“Agreements”) with their primary regulator, the OCC.Bank of Anderson, N.A. entered into its agreement on October 15, 2008, and The Peoples National Bank entered into its agreement on August 16, 2010.The agreements seek to enhance the Banks’ existing practices and procedures in the areas of credit risk management, credit underwriting, liquidity, and funds management.The Boards of Directors of each bank and management have aggressively worked to address each article set forth in the agreements.The Banks believe they have implemented the practices and procedures necessary to correct all noted deficiencies, and they have appropriately responded to all of the requirements of the agreements.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations” for more discussion on the Agreements. STATEMENT OF CASH FLOWS Cash and cash equivalents includes currency and coin, cash items in process of collection, amounts due from banks and federal funds sold.All have maturities of three months or less. EARNINGS (LOSS) PER COMMON SHARE Earnings (loss) per common share is computed and presented in accordance with the related topic in the Financial Accounts Standards Board (“FASB”) Accounting Standards Codification. The assumed conversion of stock options creates the difference between basic and diluted net income per share.Income per common share is calculated by dividing net income (loss) available to common shareholders by the weighted average number of common shares outstanding for each period presented.Stock options on 138,513 and 153,647 shares of the Company’s common stock are excluded from the computation of net income (loss) per diluted share at June 30, 2011 and June 30, 2010, respectively, because their inclusion would be anti-dilutive due to their exercise prices being greater that the market value of shares and the net loss in the 2010 period, respectively. 5 Six Months Ended June 30, 2011 2010 Net (loss) income available to commonshareholders (in thousands) $ 710 $ (627 ) Weighted average shares outstanding: Basic 7,003,063 7,003,063 Effect of dilutive securities: Stock options 41,106 - Diluted 7,044,169 7,003,063 Income (loss) per common share: Basic $ 0.10 $ (0.09 ) Diluted $ 0.10 $ (0.09 ) INVESTMENT SECURITIES At the time of purchase of a security, the Company designates the security as available for sale or held to maturity, depending upon investment objectives, liquidity needs and intent.Securities held to maturity are stated at cost, adjusted for premium amortized or discount accreted, if any.The Company has the positive intent and ability to hold such securities to maturity.Securities available for sale are stated at estimated fair value. Unrealized gains and losses are excluded from income and reported net of tax as accumulated other comprehensive income as a separate component of stockholders’ equity until realized.Interest earned on investment securities is included in interest income.Realized gains and losses on the sale of securities are reported in the consolidated statements of income (loss) and determined using the adjusted cost of the specific security sold.Trading securities are carried at market value and changes in market value are recorded as realized gains or losses at each period end. Securities are summarized as follows as of June 30, 2011 (tabular amounts in thousands): TRADING ASSETS: Amortized Unrealized holding Fair Cost Gains Losses Value EQUITY SECURITIES $ 354 $ - $ - $ 354 SECURITIES AVAILABLE FOR SALE: GOVERNMENT SPONSORED ENTERPRISE SECURITIES Maturing after one year but within five years $ 864 $ 39 $ - $ 903 Maturing after five years but within ten years 1,597 103 - 1,700 2,461 142 - 2,603 MORTGAGE BACKED SECURITIES Maturing within one year 190 11 - 201 Maturing after one year but within five years 66,817 2,006 22 68,801 Maturing after five years but within ten years 13,780 126 104 13,802 Maturing after ten years 25,857 68 430 25,495 106,644 2,211 556 108,299 Continued 6 Amortized Unrealized holding Fair Cost Gains Losses value OBLIGATIONS OF STATES AND POLITICAL SUBDIVISIONS Maturing after one year but within five years 1,297 93 - 1,390 Maturing after five years but within ten years 16,111 515 7 16,619 Maturing after ten years 38,472 865 102 39,235 55,880 1,473 109 57,244 OTHER SECURITIES Maturing after ten years 89 - - 89 Total securities available for sale $ 165,074 $ 3,826 $ 665 $ 168,235 SECURITIES HELD TO MATURITY: OBLIGATIONS OF STATES AND POLITICAL SUBDIVISIONS Maturing within one year $ 1,612 $ 15 $ - $ 1,627 Maturing after one year but within five years 1,659 67 - 1,726 Maturing after five years but within ten years 2,632 73 - 2,705 Maturing after ten years 528 39 - 567 Total securities held to maturity $ 6,431 $ 194 $ - $ 6,625 Securities are summarized as follows as of December 31, 2010 (tabular amounts in thousands): TRADING ASSETS Amortized Unrealized holding Fair Cost Gains Losses value EQUITY SECURITIES $ 76 $ - $ - $ 76 SECURITIES AVAILABLE FOR SALE: GOVERNMENT SPONSORED ENTERPRISE SECURITIES Maturing after five years but within ten years $ 1,588 $ 138 $ - $ 1,726 MORTGAGE BACKED SECURITIES Maturing after one year but within five years 61,031 1,345 406 61,970 Maturing after five years but within ten years 11,832 75 223 11,684 Maturing after ten years 22,797 87 632 22,252 95,660 1,507 1,261 95,906 OBLIGATIONS OF STATES AND POLITICAL SUBDIVISIONS Maturing after one year but within five years 1,297 83 - 1,380 Maturing after five years but within ten years 10,575 108 108 10,575 Maturing after ten years 20,713 116 343 20,486 32,585 307 451 32,441 OTHER SECURITIES Maturing after ten years 601 - 24 577 Total securities available for sale $ 130,434 $ 1,952 $ 1,736 $ 130,650 7 Amortized Unrealized holding Fair Cost Gains Losses value SECURITIES HELD TO MATURITY: OBLIGATIONS OF STATES AND POLITICAL SUBDIVISIONS Maturing within one year $ 1,546 $ 17 $ - $ 1,563 Maturing after one year but within five years 1,918 61 - 1,979 Maturing after five years but within ten years 3,271 55 - 3,326 Maturing after ten years 514 - 7 507 Total securities held to maturity $ 7,249 $ 133 $ 7 $ 7,375 Securities are summarized as follows as of June 30, 2010 (tabular amounts in thousands): TRADING ASSETS: Amortized Unrealized holding Fair Cost Gains Losses value EQUITY SECURITIES $ 40 $ - $ - $ 40 SECURITIES AVAILABLE FOR SALE: GOVERNMENT SPONSORED ENTERPRISE SECURITIES Maturing after five years but within ten years $ 8,686 $ 392 $ - $ 9,078 MORTGAGE BACKED SECURITIES Maturing after one year but within five years 42,503 1,651 30 44,124 Maturing after five years but within ten years 16,078 323 - 16,401 Maturing after ten years 9,265 139 - 9,404 67,846 2,113 30 69,929 OBLIGATIONS OF STATES AND POLITICAL SUBDIVISIONS Maturing after one year but within five years 456 38 - 494 Maturing after five years but within ten years 5,709 157 9 5,857 Maturing after ten years 22,360 445 78 22,727 28,525 640 87 29,078 OTHER SECURITIES Maturing after ten years 603 - 21 582 Total securities available for sale $ 105,660 $ 3,145 $ 138 $ 108,667 SECURITIES HELD TO MATURITY: OBLIGATIONS OF STATES AND POLITICAL SUBDIVISIONS Maturing within one year $ 897 $ 15 $ - $ 912 Maturing after one year but within five years 2,421 93 - 2,514 Maturing after five years but within ten years 3,357 63 - 3,420 Maturing after ten years 1,137 34 - 1,171 Total securities held to maturity $ 7,812 $ 205 $ - $ 8,017 8 The following table shows gross unrealized losses and fair value, aggregated by investment category, and length of time that individual securities have been in a continuous unrealized loss position, at June 30, 2011: Securities Available for Sale(tabular amounts in thousands): Less than 12 Months 12 Months or More Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses Mortgage backed securities $ 25,539 $ 552 $ 434 $ 4 $ 25,973 $ 556 States and political subdivisions 8,537 104 145 5 8,682 109 Total $ 34,076 $ 656 $ 579 $ 9 $ 34,655 $ 665 Three individual securities available for sale were in a continuous loss position for twelve months or more. The following table shows gross unrealized losses and fair value, aggregated by investment category, and length of time that individual securities have been in a continuous unrealized loss position, at December 31, 2010. Securities Available for Sale (tabular amounts in thousands): Less than 12 Months 12 Months or More Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses Mortgage backed securities $ 52,426 $ 1,260 $ 602 $ 1 $ 53,028 $ 1,261 Other securities 488 24 - - 488 24 States and political subdivisions 15,074 436 136 15 15,210 451 Total $ 67,988 $ 1,720 $ 738 $ 16 $ 68,726 $ 1,736 Securities Held to Maturity (tabular amounts in thousands): Less than 12 Months 12 Months or More Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses States and political subdivisions $ 507 $ 7 $ - $ - $ 507 $ 7 Total $ 507 $ 7 $ - $ - $ 507 $ 7 Three individual securities available for sale were in a continuous loss position for twelve months or more. The following table shows gross unrealized losses and fair value, aggregated by investment category, and length of time that individual securities have been in a continuous unrealized loss position, at June 30, 2010: Securities Available for Sale(tabular amounts in thousands): Less than 12 Months 12 Months or More Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses Mortgage backed securities $ 3,341 $ 30 $ - $ - $ 3,341 $ 30 Other Securities - - 492 21 492 21 States and political subdivisions 3,049 87 - - 3,049 87 Total $ 6,390 $ 117 $ 492 $ 21 $ 6,882 $ 138 One individual security available for sale was in a continuous loss position for twelve months or more. The Company has the ability and intent to hold these securities until such time as the value recovers or the securities mature.Based on industry analyst reports and credit ratings, the Company believes that the deterioration in value is attributable to changes in market interest rates and not in the credit quality of the issuers, and therefore these losses are not considered to be other-than-temporary. 9 OTHER INVESTMENTS, at cost The Banks, as member institutions, are required to own certain stock investments in the Federal Home Loan Bank of Atlanta and the Federal Reserve Bank.These investments are carried at cost.No ready market exists for these stocks and they have no quoted market values. LOANS Loans are summarized as follows (tabular amounts in thousands): June 30, December 31, June 30, 2011 2010 2010 Commercial $ 25,487 $ 28,362 $ 30,024 Real Estate: Residential real estate 100,784 106,759 108,758 Commercial real estate 181,634 192,351 208,384 Commercial construction 2,969 6,152 6,177 Consumer and other 6,570 7,089 7,541 317,444 340,713 360,884 Less allowance for loan losses (8,296 ) (7,919 ) (8,496 ) $ 309,148 $ 332,794 $ 352,388 The Company, through the Banks, makes loans to individuals and small- to medium-sized businesses for various personal and commercial purposes, primarily in South Carolina.Credit concentrations can exist in relation to individual borrowers or groups of borrowers, types of collateral, types of industries, loan products, or geographic regions of the country.Credit risk associated with these concentrations could arise when a significant amount of loans, with similar characteristics, are simultaneously impacted by changes in economic or other conditions that cause their probability of repayment to be adversely affected.The Company regularly monitors its credit concentrations.The Company does not have a significant concentration in any individual borrower.No significant portion of its loans is concentrated within a single industry or group of related industries and the Company does not have any foreign loans.The Company does, however, have a geographic concentration of customers and borrowers because most of its customers and borrowers are located in the Upstate area of South Carolina, and most of the real estate securing mortgage loans is located in this area.There are no material seasonal factors that would have an adverse effect on the Company. The composition of gross loans by rate type is as follows (tabular amounts in thousands): June 30, December 31, June 30, 2011 2010 2010 Variable rate loans $ 96,339 $ 107,250 $ 114,928 Fixed rate loans 221,105 233,463 245,956 $ 317,444 $ 340,713 $ 360,884 Changes in the allowance for loan losses were as follows (tabular amounts in thousands): 10 June 30, December 31, June 30, 2011 2010 2010 BALANCE, BEGINNING OF PERIOD $ 7,919 $ 7,431 $ 7,431 Provision for loan losses 1,805 6,625 4,595 Loans charged off (1,534 ) (6,572 ) (3,673 ) Loans recovered 106 435 143 BALANCE, END OF PERIOD $ 8,296 $ 7,919 $ 8,496 The following table reflects charge-offs and recoveries per loan category (tabular amounts in thousands): June 30, 2011 December 31, 2010 June 30, 2010 Charge-offs Recoveries Charge-offs Recoveries Charge-offs Recoveries Commercial $ 246 $ 11 $ 1,866 $ 329 $ 751 $ 104 Residential real estate 509 1 1,160 77 454 24 Commercial real estate 153 1 938 6 434 2 Commercial Construction 564 89 2,589 5 2,022 4 Consumer and other 62 4 19 18 12 9 Total $ 1,534 $ 106 $ 6,572 $ 435 $ 3,673 $ 143 The allocation of the allowance for loan losses by portfolio segment at June 30, 2011 was as follows (tabular amounts in thousands): Residential Commercial Commercial Consumer Commercial Real Estate Real Estate Construction and Other Total Impaired Loans $ - $ - $ 105 $ - $ - $ 105 General Reserve 1,287 921 5,139 407 437 8,191 Total $ 1,287 $ 921 $ 5,244 $ 407 $ 437 $ 8,296 Loans individually evaluated for impairment $ 43 $ 3,914 $ 10,879 $ 502 $ 13 $ 15,351 Loans collectively evaluated for impairment 25,444 96,870 170,755 2,467 6,557 302,093 Total $ 25,487 $ 100,784 $ 181,634 $ 2,969 $ 6,570 $ 317,444 The allocation of the allowance for loan losses by portfolio segment at December 31, 2010 was as follows (tabular amounts in thousands): Residential Commercial Commercial Consumer Commercial Real Estate Real Estate Construction and Other Total Impaired Loans $ - $ 186 $ 951 $ - $ - $ 1,137 General Reserve 513 900 4,677 527 165 6,782 Total $ 513 $ 1,086 $ 5,628 $ 527 $ 165 $ 7,919 Loans individually evaluated for impairment $ 483 $ 3,916 $ 11,203 $ - $ 17 $ 15,619 Loans collectively evaluated for impairment 27,879 102,843 181,148 6,152 7,072 325,094 Total $ 28,362 $ 106,759 $ 192,351 $ 6,152 $ 7,089 $ 340,713 Impaired loans were as follows: The following table presents loans individually evaluated for impairment by class of loans as of June 30, 2011 (tabular amounts in thousands): 11 Impaired Loans - With Impaired Loans – With Allowance No Allowance Allowance for Unpaid Recorded Loan Losses Unpaid Recorded Principal Investment Allocated Principal Investment Commercial $ - $ - $ - $ 43 $ 43 Real Estate: Residential real estate - - - 3,997 3,914 Commercial real estate 687 687 105 12,207 10,192 Commercial construction - - - 502 502 Consumer and other - - - 13 13 Total $ 687 $ 687 $ 105 $ 16,762 $ 14,664 The following table presents loans individually evaluated for impairment by class of loans as of December 31, 2010 (tabular amounts in thousands): Impaired Loans - With Impaired Loans – With Allowance No Allowance Allowance for Unpaid Recorded Loan Losses Unpaid Recorded Principal Investment Allocated Principal Investment Commercial $ - $ - $ - $ 483 $ 483 Real Estate: Residential real estate 740 740 186 2,661 3,176 Commercial real estate 5,318 4,505 951 6,158 6,698 Commercial construction - - - 1,047 - Consumer and other - - - 25 17 Total $ 6,058 $ 5,245 $ 1,137 $ 10,374 $ 10,374 The following is a summary of information pertaining to impaired loans and non-accrual loans at June 30, 2010 (tabular amounts in thousands): 2010 Impaired loans without valuation allowance $ 9,763 Impaired loans with a valuation allowance 6,897 Total impaired loans $ 16,660 Valuation allowance related to impaired loans $ 1,504 Total non-accrual loans $ 16,660 Total loans past due ninety days or more and still accruing 29 Non-performing loans and impaired loans are defined differently.As such, some loans may be included in both categories, whereas other loans may only be included in one category. Interest payments received on impaired loans are recorded as interest income unless collection of the remaining recorded investment is doubtful, at which time payments received are recorded as reductions to principal.Subsequent payments on non-accrual loans are recorded as reductions of principal, and interest income is recorded only after principal recovery is reasonably assured.Non-accrual loans are returned to accrual status when, in the opinion of management, the financial position of the borrower indicates there is no longer any reasonable doubt as to the timely collection of interest or principal.The Company requires a period of satisfactory performance of not less than six months before returning a non-accrual loan to accrual status.These policies apply to each of the Company’s loan classes. 12 Delinquent Loans at June 30, 2011, were as follows (tabular amounts in thousands): Greater than 30-59 Days 60-89 Days 90 Days Total Total Total Past Due Past Due Past Due Past Due Current Loans Commercial $ - $ 20 $ - $ 20 $ 25,467 $ 25,487 Real Estate: Residential real estate 284 14 2,148 2,446 98,338 100,784 Commercial real estate 1,161 141 6,909 8,211 173,423 181,634 Commercial construction 195 1,245 - 1,440 1,529 2,969 Consumer and other 23 8 - 31 6,539 6,570 Total $ 1,663 $ 1,428 $ 9,057 $ 12,148 $ 305,296 $ 317,444 Delinquent Loans at December 31, 2010, were as follows (tabular amounts in thousands): Greater than 30-59 Days 60-89 Days 90 Days Total Total Total Past Due Past Due Past Due Past Due Current Loans Commercial $ 10 $ - $ 483 $ 493 $ 27,869 $ 28,362 Real Estate: Residential real estate 1,842 70 612 2,524 104,235 106,759 Commercial real estate 1,330 1,785 6,570 9,685 182,666 192,351 Commercial construction - - 728 728 5,424 6,152 Consumer and other 25 174 - 199 6,890 7,089 Total $ 3,207 $ 2,029 $ 8,393 $ 13,629 $ 327,084 $ 340,713 Credit Quality Indicators The Company categorizes loans into risk categories based on relevant information about the ability of borrowers to service their debt such as:current financial information, historical payment experience, credit documentation, public information, and current economic trends, among other factors.The Company analyzes loans individually by classifying loans as to credit risk.Loans classified as substandard or special mention are reviewed monthly by the Company for further deterioration or improvement to determine if appropriately classified.All commercial loans greater than $50,000 are reviewed when originated and a sample of smaller consumer relationships are reviewed after origination.Larger relationships are reviewed on an annual basis or more frequently if needed. In addition, during the renewal process of any loans, as well if a loan becomes past due, the Company will evaluate the loan grade. Loans excluded from the scope of the review process above are generally classified as pass credits until: (a) they become past due; (b) management becomes aware of deterioration in the credit worthiness of the borrower; or (c) the borrower contacts one of the Banks for a modification.In these circumstances, the loan is specifically evaluated for potential classification as to special mention or substandard, or may even be charged-off.The following definitions are used for risk ratings: Special Mention. Loans classified as special mention have potential weaknesses that deserve management’s close attention.If left uncorrected, these potential weaknesses may result in deterioration of the repayment prospects for the loans or of the Bank’s credit position at some future date. Substandard.Loans classified as substandard are inadequately protected by the current net worth and payment capacity of the obligors or of the collateral pledged, if any.Loans so classified have well-defined weaknesses that jeopardize the liquidation of the debt.They are characterized by the distinct possibility that the Bank will sustain some loss if the deficiencies are not corrected. Doubtful.Loans classified as doubtful have all the weaknesses inherent in those classified as substandard, with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, condition, and values, highly questionable and improbable. 13 The tables below set forth total loans and the amounts of loans by type in each of these risk categories: June 30, 2011 Special Total Pass Credits Mention Substandard Doubtful Commercial $ 25,487 $ 21,514 $ 932 $ 3,041 $ - Real Estate: Residential real estate 100,784 94,195 2,060 4,529 - Commercial real estate 181,634 139,846 12,705 29,083 - Commercial construction 2,969 2,089 378 502 - Consumer and other 6,570 6,509 5 56 - Total $ 317,444 $ 264,153 $ 16,080 $ 37,211 $ - December 31, 2010 Special Total Pass Credits Mention Substandard Doubtful Commercial $ 28,362 $ 25,961 $ 1,064 $ 1,335 $ 2 Real Estate: Residential real estate 106,759 102,778 1,729 2,252 - Commercial real estate 192,351 140,917 17,851 33,583 - Commercial construction 6,152 3,453 1,052 1,647 - Consumer and other 7,089 7,071 18 - - Total $ 340,713 $ 280,180 $ 21,714 $ 38,817 $ 2 Troubled Debt Restructurings In the course of working with borrowers, the Banks may choose to restructure the contractual terms of certain loans.In this scenario, the Banks attempt to work out an alternative payment schedule with the borrower in order to optimize collectibility of the loan.Any loans that are modified are reviewed by the Banks to identify if a troubled debt restructuring (“TDR”) has occurred.This is when, for economic or legal reasons related to a borrower’s financial difficulties, the Bank grants a concession to the borrower that it would not otherwise consider.Terms may be modified to fit the ability of the borrower to repay in line with its current financial status, and the restructuring of the loan may include the transfer of assets from the borrower to satisfy the debt, a modification of loan terms, or a combination of the two.If such efforts by the Bank do not result in a satisfactory arrangement, the loan is referred to legal counsel, at which time foreclosure proceedings are initiated.At any time prior to a sale of the property at foreclosure, the Bank may terminate foreclosure proceedings if the borrower is able to work out a satisfactory payment plan. It is the Banks’ policy to have any restructured loan which is on non-accrual status prior to being restructured remain on non-accrual status until six months of satisfactory borrower performance, at which time management would consider its return to accrual status.Loans that are considered TDRs are classified as performing, unless they are on non-accrual status or greater than 90 days delinquent, in which case they are considered non-performing.The balance of nonperforming TDRs was $2.4 million representing ten loans at June 30, 2011 and $1.7 million representing five loans at December 31, 2010.If a restructured loan is on accrual status prior to being restructured, the restructured loan is reviewed to determine whether it should remain on accrual status.The balance of accruing restructured loans was $3.1 million representing seven loans at June 30, 2011 and $3.2 million representing six loans at December 31, 2010.On a quarterly basis, the Company individually reviews all TDR loans to determine whether each loan meets either of these criteria. 14 ASSETS ACQUIRED IN SETTLEMENT OF LOANS The following table summarizes the composition of assets acquired in settlement of loans as of the dates noted (tabular amounts in thousands): June 30, December 31, June 30, 2011 2010 2010 Amount # Amount # Amount # Construction and land development $ 10,756 35 $ 9,964 38 $ 10,383 55 Residential real estate 1,361 12 2,870 13 2,265 6 Commercial real estate 603 5 510 3 778 9 Total assets acquired in settlement of loans $ 12,720 52 $ 13,344 54 $ 13,426 70 The following summarizes activity with respect to assets acquired in settlement of loans (tabular amounts in thousands): June 30, December 31, June 30, 2011 2010 2010 BALANCE, BEGINNING OF PERIOD $ 13,344 $ 11,490 $ 11,490 Additions - foreclosures 3,667 9,943 4,688 Sales (3,015 ) (7,017 ) (2,681 ) Write downs (1,276 ) (522 ) (71 ) Valuation reserve - (550 ) - BALANCE, END OF PERIOD $ 12,720 $ 13,344 $ 13,426 STOCK-BASED COMPENSATION The fair value of each option is estimated on the date of grant using the Black-Scholes option pricing model.During the first six months of 2011, 6,000 options to purchase shares were granted. At June 30, 2011 an aggregate of 345,650 shares were reserved for issuance upon exercise of options. The following is a summary of the status of the Company’s plans as of June 30, 2011 and changes during the six months ended June 30, 2011. Shares Weighted Average Exercise Price Weighted Average Contractual Term (Years) Aggregate Intrinsic Value Outstanding, December 31, 2010 143,424 $ 9.36 Granted 6,000 1.36 Exercised - - Forfeited (10,911 ) 8.08 Outstanding, June 30, 2011 138,513 $ 9.11 5.31 $ 1,016 Options exercisable, June 30, 2011 125,216 $ 9.57 4.99 $ 996 For the first six months of 2011, we recognized compensation cost of approximately $13,000 related to unvested stock options. 15 FAIR VALUE The FASB Accounting Standards Codification provides a framework for measuring and disclosing fair value under generally accepted accounting principles and requires disclosures about the fair value of assets and liabilities recognized in the balance sheet in periods subsequent to initial recognition, whether the measurements are made on a recurring basis (for example, available-for-sale investment securities) or on a nonrecurring basis (for example, impaired loans). Fairvalue is identified as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.The standard establishes a fair value hierarchy, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1 Quoted prices in active markets for identical assets or liabilities. Level 1 assets and liabilities include debt and equity securities and derivative contracts that are traded in an active exchange market, as well as U.S. Treasury Securities and other securities that are highly liquid and are actively traded in over-the-counter markets. Level 2 Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 2 assets and liabilities include debt securities with quoted prices that are traded less frequently than exchange-traded instruments and derivative contracts whose value is determined using a pricing model with inputs that are observable in the market or can be derived principally from or corroborated by observable market data. This category generally includes U. S. Government and agency mortgage-backed debt securities and impaired loans that are carried at the appraisal value of the underlying collateral. Level 3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Level 3 assets and liabilities include financial instruments whose value is determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation. For example, this category generally includes certain private equity investments, retained residual interests in securitizations, residential mortgage servicing rights, and highly-structured or long-term derivative contracts. Assets and liabilities measured at fair value are as follows as of June 30, 2011 (tabular amounts in thousands): 16 Quoted market price in active markets for identical assets/liabilities Significant other observable inputs Significant unobservable inputs (Level 1) (Level 2) (Level 3) Total Recurring Basis: Available for sale investment securities: Government Sponsored Securities $ - $ 2,603 $ - $ 2,603 Mortgage Backed Securities - 108,299 - 108,299 Obligations of States and Political Subdivisions - 57,244 - 57,244 Other Securities - 89 - 89 Trading Assets 354 - - 354 Total $ 354 $ 168,235 $ - $ 168,589 Nonrecurring Basis: Impaired loans $ - $ 15,246 $ - $ 15,246 Other real estate owned - 12,720 - 12,720 Total $ - $ 27,966 $ - $ 27,966 Assets and liabilities measured at fair value are as follows as of December 31, 2010 (tabular amounts in thousands): Quoted market price in active markets for identical assets/liabilities Significant other observable inputs Significant unobservable inputs (Level 1) (Level 2) (Level 3) Total Recurring Basis: Available for sale investment securities: Government Sponsored Securities $ - $ 1,726 $ - $ 1,726 Mortgage Backed Securities - 95,906 - 95,906 Obligations of States and Political Subdivisions - 32,441 - 32,441 Other Securities - 577 - 577 Trading Assets 76 - - 76 Total $ 76 $ 130,650 $ - $ 130,726 Nonrecurring Basis: Impaired loans $ - $ 14,482 $ - $ 14,482 Other real estate owned - 13,344 - 13,344 Total $ - $ 27,826 $ - $ 27,826 The following is a description of the valuation methodologies used for instruments measured at fair value. Available for sale investment securities and trading assets – When quoted market prices are available in an active market, the securities are classified as Level 1 in the valuation hierarchy.Level 1 securities for the Company include certain treasury securities and equity securities.If quoted market prices are not available, but fair values can be estimated by observing quoted prices of securities with similar characteristics, the securities are classified as Level 2 on the valuation hierarchy.For the Company, Level 2 securities include mortgage backed securities, collateralized mortgage obligations, government sponsored entity securities, and corporate bonds.In cases where Level 1 or Level 2 inputs are not available, securities are classified within Level 3 of the hierarchy. 17 Impaired loans – Impaired loans are loans that are measured for impairment using the practical methods permitted by the FASB Accounting Standards Codification.Fair values for impaired loans in the above table are collateral dependent and are estimated based on underlying collateral values, which are then adjusted for the cost related to liquidation of the collateral. Other real estate owned – Other real estate owned, consisting of properties obtained through foreclosure or in satisfaction of loans, is reported at the lower of cost or fair value, determined on the basis of current appraisals, comparable sales, and other estimates of value obtained principally from independent sources, adjusted for estimated selling costs. Disclosure about Fair Value of Financial Instruments The FASB Accounting Standards Codification for the Disclosures about Fair Value of Financial Instruments requires disclosure of fair value information, whether or not recognized in the balance sheets, when it is practical to estimate the fair value.The Codification defines a financial instrument as cash, evidence of an ownership interest in an entity or contractual obligations which require the exchange of cash or other financial instruments. Certain items are specifically excluded from the disclosure requirements, including the Company’s common stock, premises and equipment and other assets and liabilities. Fair value approximates carrying value for the following financial instruments due to the short-term nature of the instrument: cash and due from banks, interest-bearing deposits in other banks and federal funds sold and purchased. Securities are valued using quoted fair market prices.Other investments are valued at par value. Fair value for variable rate loans that reprice frequently, loans held for sale, for loans that mature in less than three months and impaired loans is based on the carrying value. Fair value for fixed rate mortgage loans, personal loans, and all other loans (primarily commercial) maturing after three months is based on the discounted present value of the estimated future cash flows. Discount rates used in these computations approximate the rates currently offered for similar loans of comparable terms and credit quality. Fair value for demand deposit accounts and interest-bearing accounts with no fixed maturity date is equal to the carrying value. Certificate of deposit accounts and securities sold under repurchase agreements maturing within one year are valued at their carrying value. The fair value of certificate of deposit accounts and securities sold under repurchase agreements maturing after one year are estimated by discounting cash flows from expected maturities using current interest rates on similar instruments. Fair value for long-term FHLB advances is based on discounted cash flows using the Company’s current incremental borrowing rate. Discount rates used in these computations approximate rates currently offered for similar borrowings of comparable terms and credit quality. Fair value of off-balance sheet instruments is based on fees currently charged to enter into similar arrangements, taking into account the remaining terms of the agreement and the counterparties’ credit standing.These are generally short-term at variable rates; both the carrying amount and fair value are immaterial. 18 The Company has used management’s best estimate of fair value based on the above assumptions. Thus, the fair values presented may not be the amounts which could be realized in an immediate sale or settlement of the instrument. In addition, any income taxes or other expenses which would be incurred in an actual sale or settlement are not taken into consideration in the fair value presented. The estimated fair values of the Company’s financial instruments are as follows (amounts in thousands): June 30, 2011 December 31, 2010 Carrying Fair Carrying Fair amount value amount value Financial assets Cash and due from banks $ 7,385 $ 7,385 $ 6,612 $ 6,612 Interest-bearing deposits in other banks 2 2 1 1 Federal funds sold 5,333 5,333 10,631 10,631 Trading assets 354 354 76 76 Securities available for sale 168,235 168,235 130,650 130,650 Securities held to maturity 6,431 6,625 7,249 7,375 Other investments 3,486 3,486 4,319 4,319 Loans (gross) 317,444 313,877 340,713 338,445 Cash surrender value of life insurance 13,028 13,028 12,791 12,791 Financial liabilities: Deposits $ 475,270 $ 473,800 $ 474,754 $ 471,323 Securities sold under repurchase agreements 12,544 12,544 10,362 10,362 OTHER COMPREHENSIVE INCOME Other comprehensive income components and related taxes for the six month periods ended June 30, 2011 and 2010 were as follows (tabular amounts in thousands): June 30, June 30, 2011 2010 Net unrealized gain (loss)on securities $ 2,945 $ (61 ) Tax expense (benefit) (1,003 ) 21 Other comprehensive income (loss) $ 1,942 $ (40 ) RECENTLY ISSUED ACCOUNTING STANDARDS In July 2010, the Receivables topic of the Accounting Standards Codification (“ASC”) was amended by Accounting Standards Update (“ASU”) 2010-20 to require expanded disclosures related to a company’s allowance for credit losses and the credit quality of its financing receivables. The amendments require the allowance disclosures to be provided on a disaggregated basis.The Company is required to include these disclosures in its interim and annual financial statements.See Loan Note. Disclosures about Troubled Debt Restructurings (“TDRs”) required by ASU 2010-20 were deferred by the Financial Accounting Standards Board (“FASB”) in ASU 2011-01 issued in January 2011. In April 2011 the FASB issued ASU 2011-02 to assist creditors with their determination of when a restructuring is a TDR.The determination is based on whether the restructuring constitutes a concession and whether the debtor is experiencing financial difficulties as both events must be present.Disclosures related to TDRs under ASU 2010-20 will be effective for reporting periods beginning after June 15, 2011. 19 In April 2011, the criteria used to determine effective control of transferred assets in the Transfers and Servicing topic of the ASC was amended by ASU 2011-03.The requirement for the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms and the collateral maintenance implementation guidance related to that criterion were removed from the assessment of effective control.The other criteria to assess effective control were not changed.The amendments are effective for the Company beginning January 1, 2012 but are not expected to have a material effect on the financial statements. ASU 2011-04 was issued in May 2011 to amend the Fair Value Measurement topic of the ASC by clarifying the application of existing fair value measurement and disclosure requirements and by changing particular principles or requirements for measuring fair value or for disclosing information about fair value measurements.The amendments will be effective for the Company beginning January 1, 2012 but are not expected to have a material effect on the financial statements. The Comprehensive Income topic of the ASC was amended in June 2011.The amendment eliminates the option to present other comprehensive income as a part of the statement of changes in stockholders’ equity.The amendment requires consecutive presentation of the statement of net income and other comprehensive income and requires an entity to present reclassification adjustments from other comprehensive income to net income on the face of the financial statements.The amendments will be applicable to the Company on January 1, 2012 and will be applied retrospectively. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations or cash flows. SUBSEQUENT EVENTS On July 20, 2011 the Board of Directors of the Company approved a Restricted Stock Plan (“Plan”) for its executive officers and employees and set aside 103,000 shares of its common stock to be issued in connection with the Plan.Shares granted to employees and officers under the Plan and any required vesting periods will be determined by the Company’s Compensation Committee. As a result of the approval and adoption of the Restricted Stock Plan, the Company does not currently plan to issue further employee incentive stock options under its 2004 Stock Option Plan.These plans will not,however, affect currently outstanding options under the 2004StockOption Plan. At June 30, 2011 options to purchase 90,724 shareswere outstanding under the 2004 Stock Option Plan, and an additional 285,665shares remained available for issuance upon grant of future options. MANAGEMENT’S OPINION The accompanying unaudited consolidated financial statements of Peoples Bancorporation, Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q according to guidelines set forth by the SEC.Accordingly, they do not include all information and notes required by accounting principles generally accepted in the United States of America for complete financial statements.However, in the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for the fair presentation have been included. The results of operations for any interim period are not necessarily indicative of the results to be expected for an entire year. 20 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the consolidated financial statements and related notes and with the statistical information and financial data appearing in this report as well as the Company’s 2010 Annual Report on Form10-K.Results of operations for the three-month and six-month periods ended June 30, 2011 are not necessarily indicative of the results to be attained for any other period. Overview The Company is a bank holding company with three wholly owned bank subsidiaries: The Peoples National Bank, Easley, South Carolina, a national bank which commenced business operations in August 1986; Bank of Anderson, National Association, Anderson, South Carolina, a national bank which commenced business operations in September 1998; and Seneca National Bank, Seneca, South Carolina, a national bank which commenced business operations in February 1999 (sometimes referred to herein as the “Banks”). Currently the Company engages in no significant operations other than the ownership of its three subsidiaries and the support thereof.The Company conducts its business from nine full-service banking offices located in the upstate area of South Carolina. Cautionary Notice with Respect to Forward Looking Statements This report contains "forward-looking statements" within the meaning of the securities laws.The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements.In order to comply with the terms of the safe harbor, the Company notes that a variety of factors could cause the Company's actual results and experience to differ materially from the anticipated results or other expectations expressed in the Company's forwarding-looking statements. All statements that are not historical facts are statements that could be "forward-looking statements." You can identify these forward-looking statements through the use of words such as "may," "will," "should," "could," "would," "expect," "anticipate," "assume," "indicate," "contemplate," "seek," "plan," "predict," "target," "potential," "believe," "intend," "estimate," "project," "continue," or other similar words.Forward-looking statements include, but are not limited to, statements regarding the Company's future business prospects, revenues, working capital, liquidity, capital needs, interest costs, income, business operations and proposed services. These forward-looking statements are based on current expectations, estimates and projections about the banking industry, management's beliefs, and assumptions made by management.Such information includes, without limitation, discussions as to estimates, expectations, beliefs, plans, strategies, and objectives concerning future financial and operating performance.These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict.Therefore, actual results may differ materially from those expressed or forecasted in such forward-looking statements.The risks and uncertainties include, but are not limited to: 21 · future economic and business conditions; · lack of sustained growth in the economies of the Company's market areas, including, but not limited to, declining real estate values and increasing levels of unemployment; · government monetary and fiscal policies; · the effects of changes in interest rates on the levels, composition and costs of deposits, loan demand, and the values of loan collateral, securities, and interest sensitive assets and liabilities; · the effect of credit rating downgrades on the value of investment securities issued or guaranteed by various governments and government agencies, including the United States of America; · the effects of competition from a wide variety of local, regional, national and other providers of financial, investment, and insurance services, as well as competitors that offer banking products and services by mail, telephone, computer and/or the Internet; · credit risks; · higher than anticipated levels of defaults on loans; · perceptions by depositors about the safety of their deposits; · ability to weather the current economic downturn; · the failure of assumptions underlying the establishment of the allowance for loan losses and other estimates, including the value of collateral securing loans; · the risks of opening new offices, including, without limitation, therelated costs and time of building customer relationships andintegrating operations as part of these endeavors and the failure toachieve expected gains, revenue growth and/or expense savings fromsuch endeavors; · changes in laws and regulations, including tax, banking and securities laws and regulations; · the effect of agreements with regulatory authorities, which restrict various activities and impose additional administrative requirements without commensurate benefits; · changes in requirements of regulatory authorities; · changes in accounting policies, rules and practices; · cost and difficulty of implementing changes in technology or products; · loss of consumer or investor confidence; · the effects of war or other conflicts, acts of terrorism or othercatastrophic events that may affect general economic conditions and economic confidence; and · other factors and information described in this report and in any of the other reports that we file with the Securities and Exchange Commission under the Securities Exchange Act of 1934. All forward-looking statements are expressly qualified in their entirety by this cautionary notice.The Company has no obligation, and does not undertake, to update, revise or correct any of the forward-looking statements after the date of this report.The Company has expressed its expectations, beliefs and projections in good faith and believes they have a reasonable basis.However, there is no assurance that these expectations, beliefs or projections will result or be achieved or accomplished. Critical Accounting Policies Peoples Bancorporation, Inc. (the “Company”) has adopted various accounting policies that govern the application of accounting principles generally accepted in the United States of America in the preparation of the Company’s financial statements.The significant accounting policies of the Company are described in Note 1 to the Consolidated Financial Statements included in Item 8 “Financial Statements and Supplementary Data” of the Company’s 2010 Annual Report on Form 10-K. 22 Certain accounting policies involve significant judgments and assumptions by management that have a material impact on the carrying value of certain assets and liabilities; management considers such accounting policies to be critical accounting policies.The judgments and assumptions used by management are based on historical experience and other factors, which are believed to be reasonable under the circumstances.Because of the nature of the judgments and assumptions made by management, actual results could differ from these judgments and estimates and such differences could have a material impact on the carrying values of assets and liabilities and the results of operations of the Company. Of these significant accounting policies, the Company considers its policies regarding the allowance for loan losses (the “Allowance”) to be its most critical accounting policy due to the significant degree of management judgment involved in determining the amount of the Allowance.The Company has developed policies and procedures for assessing the adequacy of the Allowance, recognizing that this process requires a number of assumptions and estimates with respect to its loan portfolio.Many of the Company’s estimates also rely heavily on real estate appraisals by third parties which are themselves estimates. The Company’s assessments may be impacted in future periods by changes in economic conditions, the impact of regulatory examinations, and the discovery of information with respect to borrowers, which is not known to management at the time of the issuance of the consolidated financial statements.Refer to the discussion under the “Provision and Allowance for Loan Losses, Loan Loss Experience” section in Item 7“Management’s Discussion and Analysis of Financial Condition and Results of Operations” of the Company’s 2010 Annual Report on Form 10-K and the “Balance Sheet ReviewAllowance for Loan Losses” and “Earnings PerformanceProvision for Loan Losses” sections of this report on Form 10-Q for a detailed description of the Company’s estimation process and methodology related to the Allowance. 23 FINANCIAL CONDITION AND RESULTS OF OPERATIONS EARNINGS PERFORMANCE Overview The Company’s consolidated operations for the second quarter of 2011 resulted in net income of $692,000 compared to net income of $884,000 for the second quarter of 2010.The Company’s consolidated operations for the six months ended June 30, 2011 resulted in net income of $1,122,000 compared to a net loss of $216,000 for the six months ended June 30, 2010.After deducting for dividends on preferred stock and net accretion of the discount on preferred stock, the second quarter of 2011 resulted in net income available to common shareholders of $486,000 or $0.07 per diluted share compared to net income of $678,000 or $0.10 per diluted share for the second quarter of 2010.Net income available to common shareholders for the six months ended June 30, 2011 was $710,000 or $0.10 per diluted share compared to a net loss available to common shareholders of $627,000 or $0.09 per diluted share for the six months ended June 30, 2010.The return on average common equity, which is annualized net income (or loss) available to common shareholders as a percentage of average total common equity, for the six months and three months ended June 30, 2011 was 5.61% and 6.78% respectively, compared to (3.04)%and 6.65% respectively for the six months and three months ended June 30, 2010.Return on average assets, which is annualized net income (or loss) divided by average assets, for the six months andthree months ended June 30, 2011 was 0.41% and 0.51% respectively, compared to (0.23)% and 0.50%, respectively for the six months and three months ended June 30, 2010. Interest Income, Interest Expense and Net Interest Income The largest component of the Company’s revenue is interest income.Net interest income, which is the difference between the interest earned on assets and the interest paid for the liabilities used to fund those assets, essentially measures the gross profit from lending and investing activities and is the primary contributor to the Company’s earnings.Net interest income before provision for loan losses increased $199,000 or 4.2% to $4,914,000 for the quarter ended June 30, 2011 compared to $4,715,000 for the quarter ended June 30, 2010.For the six months ended June 30, 2011 net interest income before provision for loan losses increased $187,000 or 2.0% to $9,640,000 compared to $9,453,000 for the six months ended June 30, 2010.The Company’s net interest margin for the three and six months ended June 30, 2011 was 3.93% and 3.90% respectively, compared to 3.81% and 3.82% respectively for the three months and six months ended June 30, 2010. The Company’s total interest income for the second quarter of 2011 was $6,316,000 compared to $6,600,000 for the second quarter of 2010, a decrease of $284,000 or 4.3%.Total interest income for the six months ended June 30, 2011 was $12,556,000 compared to $13,328,000 for the six months ended June 30, 2010, a decrease of $772,000 or 5.8%.Interest and fees on loans, the largest component of total interest income, decreased by $700,000 in the second quarter of 2011 to $4,711,000 compared to $5,411,000 for the second quarter of 2010, a decrease of 12.9%.Interest and fees on loans decreased by $1,327,000 in the six months ended June 30, 2011 to $9,573,000 compared to $10,900,000 for the six months ended June 30, 2010, a decrease of 12.2%.The decrease in interest and fees on loans for the three-month and six-month periods is primarily attributable to lower average loan balances.Interest on taxable securities, the second largest component of total interest income, increased by $322,000 in the second quarter of 2011 to $1,138,000 compared to $816,000 for the second quarter of 2010, an increase of 39.5%.Interest on taxable securities increased by $461,000 for the six months ended June 30, 2011 to $2,141,000 compared to $1,680,000 for the six months ended June 30, 2010, an increase of 27.4%.Interest on tax-exempt securities increased by $101,000 or 28.1% to $460,000 in the second quarter of 2011 compared to $359,000 for the second quarter of 2010.Interest on tax-exempt securities increased $100,000 for the six months ended June 30, 2011 to $826,000 compared to $726,000 for the six months ended June 30, 2010, an increase of 13.8%.Interest on federal funds sold was $7,000 in the second quarter of 2011 compared to $14,000 for the second quarter of 2010.Interest on federal funds sold was $16,000 for the first six months of 2011 compared to $22,000 for the same period of 2010. 24 The Company’s total interest expense for the second quarter of 2011 was $1,402,000 compared to $1,885,000 for the second quarter of 2010, a decrease of $483,000 or 25.6%.Total interest expense for the six months ended June 30, 2011 was $2,916,000 compared to $3,875,000 for the six months ended June 30, 2010, a decrease of $959,000 or 24.7%.Interest expense on deposits, the largest component of total interest expense, decreased by $480,000 in the second quarter of 2011 to $1,381,000 compared to $1,861,000 for the second quarter of 2010, a decrease of 25.8%.Interest expense on deposits decreased by $957,000 for the six months ended June 30, 2011 to $2,874,000 compared to $3,831,000 for the six months ended June 30, 2010, a decrease of 25.0%.The decrease in interest expense on deposits for the three-month and six-month periods is attributable to lower interest rates, partially offset by higher average balances.Interest on federal funds purchased and securities sold under repurchase agreements, the second largest component of total interest expense, decreased $3,000 or 12.5% to $21,000 in the second quarter of 2011 compared to $24,000 for the second quarter of 2010.Interest on federal funds purchased and securities sold under repurchase agreements decreased $2,000 or 4.5% to $42,000 for the first half of 2011 compared to $44,000 in the first half of 2010. Provision for Loan Losses The provision for loan losses charged to operations during the three months ended June 30, 2011 was $765,000, compared to $1,170,000 for the three months ended June 30, 2010, a decrease of $405,000 or 34.6%.The provision for loan losses charged to operations for the six months ended June 30, 2011 decreased $2,790,000 or 60.7% to $1,805,000, compared to $4,595,000 for the six months ended June 30, 2010.The changes in the Company’s provision for loan losses for the second quarter and first six months of 2011 are based on management’s evaluation of the Company’s overall credit quality and its estimate of loan losses inherent in the loan portfolio.See “BALANCE SHEET REVIEW – Allowance for Loan Losses.” Non-interest Income Non-interest income decreased $513,000 or 32.4% to $1,069,000 for the second quarter of 2011 compared to $1,582,000 for the second quarter of 2010.Non-interest income decreased $394,000 or 15.7% to $2,122,000 for the first six months of 2011 compared to $2,516,000 for the first six months of 2010.During the second quarter of 2010, the Company realized a net $814,000 gain on the sale of available-for-sale securities, compared to a net $2,000 gain on the sale of available-for-sale securities during the second quarter and first six months of 2011.Service fees on deposits, typically the largest component of non-interest income, decreased $49,000 or 12.5% to $342,000 for the second quarter of 2011 compared to $391,000 for the second quarter of 2010, and decreased $79,000 or 10.5% to $675,000 for the first six months of 2011 compared to $754,000 for the same period of 2010, possibly as a result of customers managing their deposit accounts more carefully. 25 Mortgage banking fees increased from $64,000 in the second quarter of 2010 to $111,000 in the second quarter of 2011, an increase of $47,000 or 73.4%.Mortgage banking fees increased $62,000 or 41.6% to $211,000 for the first six months of 2011 compared to $149,000 for the same period of 2010.The increase in mortgage banking income is due to increased levels of residential mortgage loan originations at the Banks.Brokerage service income increased from $36,000 in the second quarter of 2010 to $43,000 in the second quarter of 2011, an increase of $7,000 or 19.4%, and it increased $10,000 or 11.2% from $89,000 for the six months of 2010 to $99,000 for the first six months of 2011, due to higher commissions.Income on bank-owned life insurance decreased $1,000 or 0.7% in the second quarter of 2011 to $138,000 compared to $139,000 for the second quarter of 2010, and increased $1,000 or 0.4% to $276,000 for the first six months of 2011 compared to $275,000 for the first six months of 2010. There was a gain of $150,000 on trading assets during the second quarter of 2011 compared to a loss of $113,000 during the second quarter of 2010.There was a gain of $278,000 on trading assets during the first half of 2011 compared to a loss of $88,000 during the first half of 2010. Other non-interest income increased $31,000 or 13.7% from $227,000 during the second quarter of 2010 to $258,000 for the second quarter of 2011, and increased $57,000 or 12.4% from $459,000 for the first six months of 2010 to $516,000 for the same period of 2011.This change is largely attributable to an increase in interchange income on check cards. Non-interest Expense Total non-interest expense increased $424,000 or 10.6% to $4,414,000 for the second quarter of 2011 from $3,990,000 for the second quarter of 2010.Total non-interest expense increased $596,000 or 7.3% to $8,718,000 for the first six months of 2011 from $8,122,000 for the first six months of 2010.Salaries and benefits, the largest component of non-interest expense, decreased $59,000 or 2.9% to $1,983,000 for the second quarter of 2011 from $2,042,000 for the second quarter of 2010.Salaries and benefits decreased $75,000 or 1.8% to $4,028,000 for the first six months of 2011 from $4,103,000 for the first six months of 2010. Occupancy and furniture and equipment expenses decreased $23,000 or 4.6% to $480,000 in the second quarter of 2011 compared to $503,000 in the second quarter of 2010. Occupancy and furniture and equipment expenses decreased $71,000 or 7.0% to $943,000 in the first six months of 2011 compared to $1,014,000 in the first six months of 2010.Communication expense decreased $8,000 or 13.8% from $58,000 in the second quarter of 2010 to $50,000 during the second quarter of 2011.Communication expense decreased $18,000 or 14.9% to $103,000 in the first six months of 2011compared to $121,000 in the first six months of 2010.Printing and supplies decreased $1,000 or 2.9% from $34,000 for the second quarter of 2010 to $33,000 for the second quarter of 2011.Printing and supplies decreased $10,000 or 14.1% to $61,000 in the first six months of 2011 compared to $71,000 in the first six months of 2010.These decreases are the result of ongoing efforts by management to limit and reduce expenses in response to weakened economic conditions. Net cost of operation of other real estate owned increased $479,000 or 225.9% to $691,000 in the second quarter of 2011 compared to $212,000 in the second quarter of 2010.Net cost of operation of other real estate owned increased $701,000 or 128.4% to $1,247,000 in the first six months of 2011 compared to $546,000 in the fist six months of 2010.There was a net gain of $81,000 in the first six months of 2011 on the sale of other real estate owned compared to a net gain of $71,000 for the same period in 2010, an increase of $10,000 or 14.1%.Rental income on other real estate owned during the first six months of 2011 amounted to $60,000 compared to $37,000 during the same period of 2010, an increase of $23,000 or 62.2%.The net cost of operation of other real estate owned includes taxes, legal fees, utilities, maintenance, and various write-downs of other real estate owned, etc.These expenses increased $734,000 or 112.2% to $1,388,000 in the first six months of 2011 compared to $654,000 for the first six months of 2010.Included in the $1,388,000 expense incurred in the first six months of 2011 are $774,000 in write-downs of other real estate to current market values, $104,000 in legal fees and $510,000 in taxes, insurance,utilities, and maintenance, etc.Bank paid loan costs decreased $19,000 or 28.8% to $47,000 in the second quarter of 2011 compared to $66,000 in the second quarter 2010, and decreased $24,000 or 21.6% to $87,000 in the first six months of 2011 compared to $111,000 in the first six months of 2010. 26 Marketing and advertising expense increased $23,000 or 65.7% to $58,000 in the second quarter of 2011 compared to $35,000 in the second quarter of 2010.Marketing and advertising expense increased $31,000 or 38.8% from $80,000 in the first six months of 2010 to $111,000 during the first six months of 2011.This increase is attributable to a higher level of marketing activity at the Banks, although marketing activity was still somewhat restricted due to austerity measures.Legal and professional expenses decreased $4,000 or 3.1% to $135,000 for the second quarter of 2011 compared to $131,000 for the second quarter of 2010.Legal and professional expenses decreased $1,000 or 0.4% to $231,000 in the first six months of 2011 compared to $230,000 in the first six months of 2010.ATM/Debit card expense increased $8,000 or 12.5% to $72,000 for the second quarter of 2011, compared to $64,000 for the same period of 2010.ATM/Debit card expense increased $17,000 or 13.7% from $124,000 in the first six months of 2010 to $141,000 during the first six months of 2011. Regulatory assessments increased $44,000 or 13.1% from $335,000 for the second quarter of 2010 to $379,000 for the second quarter of 2011 and increased $101,000 or 15.4% from $657,000 for the first six months of 2010 to $758,000 for the first six months of 2011. Regulatory assessments include fees paid to the Federal Deposit Insurance Corporation (“FDIC”) and the Office of the Comptroller of the Currency (“OCC”) by the Company’s three Banks.FDIC assessments increased $44,000 or 16.2% from $271,000 for the second quarter of 2010 to $315,000 for the second quarter of 2011, and increased $93,000 or 17.3% from $538,000 for the first six months of 2010 to $631,000 for the first six months of 2011.The Banks’ OCC assessment remained unchanged at $64,000 for the second quarters of 2010 and 2011, and increased $7,000 or 5.8% from $120,000 for the first six months of 2010 to $127, 000 for the first six months of 2011. All other operating expenses were $486,000 in the second quarter of 2011 compared to $510,000 for the second quarter of 2010, a decrease of $24,000 or 4.7%.All other operating expenses were $1,008,000 in the first six months of 2011 compared to $1,065,000 for the first six months of 2010, a decrease of $57,000 or 5.4%. Income Taxes Income taxes amounted to $112,000 for the second quarter of 2011 compared to $253,000 for the second quarter of 2010.Income taxes amounted to $117,000 for the first six months of 2011 compared to a tax benefit for the first six months of 2010 of $532,000.The change in income taxes is attributable to a net pre-tax loss during the first six months of 2010 compared to positive net pre-tax earnings during the same period of 2011.The provision for income taxes is an estimate, and management considers several factors in making this estimate, including current pre-tax income levels, the amount of tax-exempt income, and a comparison of prior period estimates to income taxes ultimately determined. 27 BALANCE SHEET REVIEW Loans Outstanding loans represent the largest component of earning assets at 63.7% of total earning assets.As of June 30, 2011 the Company held total gross loans outstanding of $317,444,000, a decrease of $23,269,000 or 6.8% from $340,713,000 in total gross loans outstanding at December 31, 2010, and a decrease of $43,440,000 or 12.0% from $360,884,000 in total gross loans outstanding at June 30, 2010.The decrease in outstanding loans comes primarily as the result of lower loan demand from creditworthy borrowers at the Company’s three bank subsidiaries and payoffs, with additional decreases resulting from a number of loans that were charged off or converted into other real estate owned through foreclosures or deeds in lieu of foreclosure. Loan Portfolio Composition June 30, December 31, June 30, (Dollars in thousands) (Unaudited) (Audited) (Unaudited) Commercial $ $ $ Real Estate: Residential real estate Commercial real estate Commercial construction Consumer and other Gross loans $ $ $ The interest rates charged on loans vary with the degree of risk, maturity, and amount of the loan. Competitive pressures, money market rates, availability of funds, and government regulation also influence interest rates.The average yield on the Company’s loans for the three and six months ended June 30, 2011 was 5.80% and 5.81%, compared to 5.93% and 5.92% for the three and six months ended June 30, 2010.The Federal Reserve continues to keep the federal funds target rate near zero for an “extended period” of time. A large portion of the Company’s adjustable-rate loans, which constitute approximately 30.3% of the loan portfolio, reprice following an interest-rate change by the Federal Reserve. The Company’s loan portfolio consists principally of residential mortgage loans, commercial loans, and consumer loans. The vast majority of these loans is made to borrowers located in South Carolina and is concentrated in the Company’s market areas. The Company’s real estate loans are primarily construction loans and other loans secured by real estate, both commercial and residential, located within the Company’s trade areas. The Company does not actively pursue long-term, fixed-rate mortgage loans for retention in its loan portfolio.However, the Banks do employ mortgage loan originators who originate such loans that are pre-sold at origination to third parties. The Company’s commercial lending activity is directed principally towards businesses whose demand for funds falls within each Bank’s legal lending limits and which are potential deposit customers of the Banks.This category of loans includes loans made to individuals, partnerships, and corporate borrowers, which are obtained for a variety of business purposes. Particular emphasis is placed on loans to small and medium-sized businesses. The Company’s commercial loans are spread throughout a variety of industries, with no industry or group of related industries accounting for a significant concentration of the commercial loan portfolio. Commercial loans are made on either a secured or an unsecured basis.When taken, security usually consists of liens on inventories, receivables, equipment, furniture and fixtures.Unsecured commercial loans are generally short-term with emphasis on repayment strengths and low debt-to-worth ratios. 28 The Company’s direct consumer loans consist primarily of secured installment loans to individuals for personal, family, and household purposes, including automobile loans to individuals and pre-approved lines of credit. Management believes that the loan portfolio is adequately diversified. The Company has no foreign loans or loans for highly leveraged transactions. The Company has few if any agricultural loans. PROVISION AND ALLOWANCE FOR LOAN LOSSES, LOAN LOSS EXPERIENCE The purpose of the Company’s allowance for loan losses is to absorb loan losses that occur in the loan portfolios of its bank subsidiaries.The Company complies with the FASB Accounting Standards Codification when determining the adequacy of the allowance for loan losses.Management determines the adequacy of the allowance quarterly and considers a variety of factors in establishing a level of the allowance for loan losses and the related provision, which is charged to expense.Factors considered in determining the adequacy of the allowance for loan losses include: historical loan losses experienced by the Company, current economic conditions affecting a borrower’s ability to repay, the volume of outstanding loans, the trends in delinquent, non-accruing and potential problem loans, and the quality of collateral securing non-performing and problem loans.By considering the above factors, management attempts to determine the amount of reserves necessary to provide for inherent losses in the loan portfolios of its subsidiaries.However, the amount of reserves may change in response to changes in the financial condition of larger borrowers, changes in the Company’s local economies, industry trends, and regulatory requirements. The allowance for loan losses for each portfolio segment is set at an amount that reflects management’s best judgment of the extent to which historical loss levels are more or less accurate indicators of current losses in the loan portfolios of its bank subsidiaries.While it is the Company’s policy to charge off in the current period loans in which a loss is considered probable, there are inherent losses that cannot be quantified precisely or attributed to particular loans or classes of loans.Because the state of the economy, industry trends, and conditions affecting individual borrowers may affect the amount of such losses, management’s estimate of the appropriate amount of the allowance is necessarily approximate and imprecise. The Company and its bank subsidiaries are also subject to regulatory examinations and determinations as to adequacy of the allowance for loan losses, which may take into account such factors as the methodology used to calculate the allowance for loan losses and the size of the allowance for loan losses in comparison to a group of peer companies identified by the regulatory agencies. In assessing the adequacy of the allowance, management relies predominantly on its ongoing review of the loan portfolio, including historical charge-offs, which is undertaken both to ascertain whether there are probable losses that must be charged off and to assess the risk characteristics of the portfolio in the aggregate.The Company utilizes its credit administration department, as well as the services of an outside consultant from time to time, to perform quality reviews of its loan portfolio.The reviews consider the judgments and estimates of management and also those of bank regulatory agencies that review the loan portfolio as part of their regular examination process.The Office of the Comptroller of the Currency, as part of its routine examination process of national banks, including the Company’s Banks, may require additions to the allowance for loan losses based upon the regulator’s credit evaluations differing from those of management.The Company’s management believes it has in place the controls and personnel needed to adequately monitor its loan portfolios and the adequacy of the allowance for loan losses. 29 At June 30, 2011, the allowance for loan losses was $8,296,000 or 2.61% of gross outstanding loans, compared to $7,919,000 or 2.32% of gross outstanding loans at December 31, 2010 and $8,496,000 or 2.35% of gross outstanding loans at June 30, 2010.During the first six months of 2011, the Company experienced net charge-offs of $1,428,000 or 0.43% of average loans, compared to net charge-offs of $3,530,000, or 0.96% of average loans during the first six months of 2010.The Company’s provision for loan losses was $1,805,000 for the first six months of 2011 compared to $4,595,000 in the first six months of 2010. Management continues to closely monitor the levels of non-performing and potential problem loans and will address the weaknesses in these credits to enhance the amount of ultimate collection or recovery on these assets.When increases in the overall level of non-performing and potential problem loans accelerates from the historical trend, management may adjust the methodology for determining the allowance for loan losses, which results in increases to the provision and the allowance for loan losses.This typically decreases net income. The following table sets forth ratios of net charge-offs and the allowance for loan losses to the items stated: Asset Quality Ratios: June 30, December 31, June 30, Net charge-offs to average loans outstanding during the period 0.43% 1.71% 0.96% Net charge-offs to total loans outstanding at end of period 0.45% 1.80% 0.98% Allowance for loan losses to average loans 2.52% 2.20% 2.31% Allowance for loan losses to total loans at end ofperiod 2.61% 2.32% 2.35% Net charge-offs to allowance for loan losses at end of period 17.21% 77.50% 41.55% Net charge-offs to provision for loan losses 79.11% 92.63% 76.82% The allowance for loan losses is increased by direct charges to operating expense through the provision for loan losses.Losses on loans are charged against the allowance in the period in which management determines it is more likely than not that the full amounts of such loans have become uncollectible.Recoveries of previously charged-off loans are credited back to the allowance. Management considers the allowance for loan losses adequate to cover inherent losses on the loans outstanding at June 30, 2011.In the opinion of management, there are no material risks or significant loan concentrations, other than loans secured by real estate, in the present portfolio.The allowance for loan losses uses the Company’s procedures and methods which include the following risk factors, though not intended to be an all inclusive list: The impact of changes in the international, national, regional and local economic and business conditions and developments that affect the collectibility of the loan portfolio, including those within our geographicmarket. The cumulative impact of the extended duration of this economic deterioration on our borrowers, in particular those with real estate related loans. Changes in the nature and volume in our loan portfolio. The impact of changes in the experience, ability, and depth of the lending management and other relevant staff. Changes in the value of underlying collateral for collateral-dependent loans. The impact of changes in the volume and severity of past due loans, the volume of non-accrual loans, and the volume and severity of adversely classified or graded loans. Changes in the quality of the Company’s loan review system. 30 No assurance can be given that the Company will not sustain loan losses in any particular period which are sizable in relation to the amount reserved or that subsequent evaluation of the loan portfolio, in light of conditions and factors then prevailing, will not require significant changes in the allowance for loan losses or future charges to earnings.As noted above, the allowance for loan losses is also subject to review and approval by various regulatory agencies through their periodic examinations of the Company’s subsidiaries.Such examinations could result in required changes to the allowance for loan losses. The local and national economy continues to struggle.The housing market, including construction and development projects, has demonstrated stress given reduced cash flows of individual borrowers, limited bank financing and credit availability, and slow property sales.The Company continues to diligently assess its risk, particularly in the real estate market.The Company’s special assets department remains proactive in foreclosure actions and sales.Management believes these actions will decrease the Company’s non-performing assets levels. Securities The primary objective of the Company’s securities portfolio is to provide for the liquidity needs of the Company and to contribute to profitability by providing a stable flow of dependable earnings.The Company invests primarily in obligations guaranteed as to principal and interest by the United States or its agencies, other taxable securities, and certain obligations of states and municipalities.The Company had $354,000 in trading assets at June 30, 2011, compared to $76,000 at December 31, 2010 and $40,000 in trading assets at June 30, 2010.The Company uses its investment portfolio to provide liquidity for unexpected deposit liquidation or loan generation, to meet the Company’s interest-rate sensitivity goals, to secure public deposits, and to generate income.At June 30, 2011 securities totaled $178,506,000, which represented 35.8% of total earning assets.Total securities increased $36,212,000 or 25.4% from $142,294,000 invested as of December 31, 2010 and increased $57,531,000 or 47.6% from $120,975,000 invested as of June 30, 2010.The size of the Company’s investment portfolio is managed and fluctuates from time to time based on the amount of public deposits held, loan demand, liquidity needs, investment strategy, and other pertinent factors. At June 30, 2011 the Company’s total investments classified as available for sale had an amortized cost of $165,074,000 and a market value of $168,235,000 for a net unrealized gain of $3,161,000.This compares to an amortized cost of $130,434,000 and a market value of $130,650,000 for an unrealized gain of $216,000 on the Company’s investments classified as available for sale at December 31, 2010.At June 30, 2010 the Company’s total investments classified as available for sale had an amortized cost of $105,660,000 and a market value of $108,667,000 for an unrealized gain of $3,007,000.Management believes that maintaining most of its securities in the available-for-sale category provides greater flexibility in the management of the overall investment portfolio.In cases where the market value is less than the amortized cost, the Company has the ability and intent to hold securities that are in an unrealized loss position until a market price recovery or maturity, and therefore these securities are not considered impaired on an other-than-temporary basis. 31 Securities with carrying amounts of $31,006,000 at June 30, 2011 were pledged to secure public deposits and for other purposes required or permitted by law. Other Real Estate Owned The Company’s other real estate owned was $12,720,000 at June 30, 2011, a decrease of $624,000 or 4.7% from $13,344,000 at December 31, 2010 and a decrease of $706,000, or 5.3% from $13,426,000 at June 30, 2010.During the first six months of 2011, the Company acquired $3,667,000 in other real estate, sold $3,015,000 in properties and wrote-down $1,276,000 of other real estate owned.During 2010, the Company acquired $9,943,000 in other real estate, sold $7,017,000 in properties and wrote-down $522,000. The following table summarizes the composition of other real estate owned as of the dates noted (tabular amounts in thousands): June 30, December 31, June 30, Amount # Amount # Amount # Construction and land development $ 35 $ 38 $ 55 Residential real estate 12 13 6 Commercial real estate 5 3 9 Total assets acquired in settlement of loans $ 52 $ 54 $ 70 Cash Surrender Value of Life Insurance The Company’s cash surrender value of life insurance was $13,028,000 at June 30, 2011, an increase of $237,000 or 1.8%, from the $12,791,000 held at December 31, 2010 and an increase of $482,000 or 3.8%, from the $12,546,000 held at June 30, 2010.The increase in cash surrender value of life insurance is from normal appreciation associated with the ownership of these assets.Earnings from the ownership of these policies are informally used to partially offset the cost of certain employee-related benefits. Cash and Cash Equivalents The Company’s cash and cash equivalents decreased $4,524,000 or 26.2% to $12,720,000 at June 30, 2011 from $17,244,000 at December 31, 2010, and decreased $2,404,000 or 15.9% from $15,124,000 at June 30, 2010.From time to time there are swings in the level of cash and cash equivalents, which are due to normal fluctuations in the Banks’ needs and sources for immediate and short-term liquidity. Deposits The Banks’ primary source of funds for loans and investments is their deposits.Total deposits increased $516,000 or 0.1% to $475,270,000 at June 30, 2011 from $474,754,000 at December 31, 2010 and increased $7,147,000 or 1.5% from $468,123,000 at June 30, 2010.Competition for deposit accounts is primarily based on the interest rates paid, location convenience and services offered. For the six months ended June 30, 2011 interest-bearing deposits averaged $426,724,000 compared to $427,564,000 for the same period of 2010.From time to time the Banks solicit certificates of deposit from various sources through brokers.This is done to reduce the need for funding from other short-term sources such as federal funds purchased and short-term borrowings from the Federal Home Loan Bank of Atlanta, as well as to manage the interest-rate risk at the Banks.At June 30, 2011 brokered deposits totaled $38,460,000 compared to $43,194,000 and $42,968,000 in brokered deposits at December 31, 2010 and June 30, 2010, respectively.At June 30, 2011, of the total brokered deposits, $13,339,000 was acquired through the Certificate of Deposit Account Registry Service (“CDARS”), compared with $18,073,000 at December 31, 2010 and $20,059,000 at June 30, 2010.The Company considers brokered funds to be an attractive alternative funding source available to use while continuing efforts to maintain and grow its local deposit base. 32 The average interest rate paid on interest-bearing deposits was 1.35% during the six months ended June 30, 2011 compared to 1.81% for the same period of 2010 and 1.68% for the twelve months ended December 31, 2010.In pricing deposits, the Company considers its liquidity needs, the direction and levels of interest rates, and local market conditions.At June 30, 2011 interest-bearing deposits comprised 89.0% of total deposits compared to 89.9% at December 31, 2010 and 89.7% at June 30, 2010. The Company's core deposit base consists largely of consumer time deposits less than $100,000, savings accounts, NOW accounts, money market accounts, and checking accounts. Although such core deposits are becoming increasingly interest-sensitive for both the Company and the industry as a whole, these core deposits still continue to provide the Company with a large source of relatively stable funds.Core deposits as a percentage of total deposits averaged approximately 76% at June 30, 2011, 71% at December 31, 2010 and 75% at June 30, 2010.Time deposits of $100,000 or more represented 23.8% of total deposits at June 30, 2011, 25.4% at December 31, 2010 and 25.3% at June 30, 2010.The Company’s larger-denomination time deposits are generally garnered from customers within the local market areas of its Banks, and therefore may have a greater degree of stability than is typically associated with this source of funds at other financial institutions.The permanent increase of the maximum FDIC insurance amount from $100,000 to $250,000 may also provide stability to time deposits that exceed $100,000 but are less than $250,000. Borrowings The Company’s borrowings are typically comprised of federal funds purchased, securities sold under repurchase agreements, and short-term advances from the Federal Home Loan Bank (“FHLB”).At June 30, 2011 borrowings totaled $12,544,000, compared to $10,362,000 at December 31, 2010 and $11,287,000 at June 30, 2010, all of which were comprised of securities sold under repurchase agreements.Federal funds purchased and short-term FHLB advances are used primarily for the immediate cash needs of the Company. LIQUIDITY Liquidity management involves meeting the cash flow requirements of the Company.The Company’s liquidity position is primarily dependent upon its need to respond to short-term demand for funds caused by increased loan demand and withdrawals from deposit accounts.The Company’s primary liquidity sources include cash and due from banks, federal funds sold, and securities available for sale.In addition, the Company (through the Banks) has the ability to borrow funds on a short-term basis from the Federal Reserve System and to purchase federal funds from other financial institutions.The Banks are also members of the Federal Home Loan Bank System and have the ability to borrow both short-term and long-term funds on a secured basis.At June 30, 2011, The Peoples National Bank had total borrowing capacity from the FHLB equal to $65,110,000, all of which was unused.Bank of Anderson, N.A. had total borrowing capacity from the FHLB equal to $29,460,000, all of which was unused at June 30, 2011.Seneca National Bank had established secured lines of credit with the FHLB at June 30, 2011 of $11,380,000, all of which was unused.At June 30, 2011, the Banks also had unused federal funds lines of credit with various correspondent banks totaling $22,000,000. 33 Peoples Bancorporation, Inc., the parent holding company, has limited liquidity needs outside those of its subsidiaries, and requires funds to pay limited operating expenses and dividends.The parent company’s liquidity needs are fulfilled through management fees assessed to each subsidiary bank and from dividends passed up to the parent company from the Banks. During the first six months of 2011, the Company made capital expenditures of approximately $195,000 related to equipment upgrades. The Company makes capital expenditures in the normal course of business. Company management believes its liquidity sources are adequate to meet its operating needs and is not aware of any trends that may result in the Company’s liquidity materially increasing or decreasing. 34 OFF-BALANCE SHEET RISK AND DERIVATIVE FINANCIAL INSTRUMENTS The Company, through the operations of the Banks, makes contractualcommitments toextend credit in the ordinary course of its business activities.These commitments are legally binding agreements to lend money to customers of the Banks at predetermined interest rates for a specified period of time.At June 30, 2011, the Banks had issued commitments to extend credit of $66,294,000 through various types of arrangements.The commitments generally expire within one year.Past experience indicates that many of these commitments to extend credit will expire not fully used.As described under “Liquidity,” the Company believes that it has adequate sources of liquidity to fund commitments that are drawn upon by the borrowers. In addition to commitments to extend credit, the Banks also issue standby letters of credit, which are assurances to a third party that it will not suffer a loss if the Bank’s customer fails to meet its contractual obligation to the third party.Standby letters of credit totaled $2,082,000 at June 30, 2011.Past experience indicates that many of these standby letters of credit will expire unused.However, through its various sources of liquidity, the Company believes that it will have the necessary resources to meet these obligations should the need arise.Various types of collateral secure most of the standby letters of credit.The Company believes that the risk of loss associated with standby letters of credit is comparable to the risk of loss associated with its loan portfolio. Neither the Company nor the Banks are involved in any other off-balance sheet contractual relationships or transactions that could result in liquidity needs or other commitments or significantly impact earnings. RECENT REGULATORY DEVELOPMENTS On October 15, 2008, Bank of Anderson, N.A. entered into a Formal Agreement with its primary regulator, the OCC.The Agreement was based on the findings of the OCC during their on-site examination of the Bank that commenced on April 28, 2008.On August 16, 2010, The Peoples National Bank entered into a Formal Agreement with the OCC based on the findings of its on-site examination of the Bank that commenced on March 15, 2010.The Agreements require the establishment of certain plans and programs within various time periods and seek to enhance the Banks’ existing practices and procedures in the areas of credit risk management, credit underwriting, liquidity, funds management and strategic and profitability planning.Specifically, under the terms of the Agreements the Banks are required to (i) appoint Compliance Committees that are responsible for monitoring and coordinating theBanks' adherence to the provisions of the Agreements, (ii) develop, implement, and thereafter ensure the Banks' adherence to a written program to improve the Banks’ loan portfolio management, (iii) adopt, implement, and thereafter ensure adherence to written policies and procedures for maintaining an adequate Allowance for Loan and Lease Loss in accordance with generally accepted accounting principles, (iv) take immediate and continuing action to protect the Banks’ interests in assets criticized by the OCC or by internal or external loan review professionals, (v) develop, implement, and thereafter adhere to written programs to improve construction loan underwriting standards, (vi) adopt, implement, and thereafter ensure adherence to written asset diversification programs consistent with OCC Banking Circular 255, (vii) adopt, implement, and thereafter ensure adherence to written strategic plans covering a period of at least three years, (viii) develop, implement, and thereafter ensure adherence to a three-year capital plan, (ix) develop, implement, and thereafter ensure adherence to written profit plans to improve and sustain the earnings of the Banks, (x) ensure levels of liquidity are sufficient to sustain the Banks’ current operations and to withstand any anticipated or extraordinary demand against their funding bases, and (xi) obtain prior written determination of no supervisory objection from the OCC before accepting, renewing, or rolling over brokered deposits.The Banks are required to submit reports quarterly on the progress made to comply with each article within the Agreements. 35 The Banks believe they have responded appropriately to substantially all of the requirements of the Agreements, including completing plans and programs within the time frames required by the Agreements.The current results of those actions are reflected in the financial data and Management’s Discussion and Analysis in this report.If the Banks do not satisfy and maintain adherence with each of the requirements set forth in the Agreements, the Banks will be deemed to be in non-compliance.Failure to comply with the Agreements could result in the OCC’s taking additional enforcement actions against the Banks.The Banks’ ability to meet some of the goals set forth in the Agreements depends in part upon their financial performance, the stabilization of local real estate markets, and improvement in economic conditions in general. Peoples Bancorporation, Inc. is a registered bank holding company that owns and controls The Peoples National Bank, Bank of Anderson, N.A., and Seneca National Bank.Accordingly, the Company is expected to fully utilize its financial and managerial resources to serve as a source of strength to the Banks and to take steps necessary to ensure the Banks comply with any supervisory actions taken by the Banks’ federal regulator, the OCC. 36 CAPITAL ADEQUACY AND RESOURCES The capital needs of the Company have been met through the retention of earnings and from the proceeds of prior stock offerings. The Company and the Banks are required to maintain certain capital ratios by federal banking regulators.The following table sets forth the capital ratios for the Company and the Banks as of June 30, 2011: CAPITAL RATIOS (Dollars in thousands) Well Adequately Capitalized Company: Total Risk-based Capital $ % N/A N/A $ % Tier 1 Risk-based Capital N/A N/A Leverage Ratio N/A N/A The Peoples National Bank (1): Total Risk-based Capital $ % $ % $ % Tier 1 Risk-based Capital Leverage Ratio Bank of Anderson, N. A. (1): Total Risk-based Capital $ % $ % $ % Tier 1 Risk-based Capital Leverage Ratio Seneca National Bank (1): Total Risk-based Capital $ % $ % $ % Tier 1 Risk-based Capital Leverage Ratio (1)The OCC has established individual minimum capital ratios for the three Banks pursuant to 12 C.F.R. Section 3.10.These minimum requirements exceed the normal regulatory requirements to be well capitalized.Currently each of the Banks is required to maintain 12% total risk-based capital, 10% tier 1 risk-based capital, and 8% leverage ratio.Each of the Banks exceeded these required capital levels at June 30, 2011. 37 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Market risk is the risk of loss arising from adverse changes in the fair value of financial instruments due to a change in interest rates, exchange rates and equity prices.The Company’s primary type of market risk is interest-rate risk. The primary objective of Asset/Liability Management at the Company is to manage interest-rate risk and achieve reasonable stability in net interest income throughout interest-rate cycles in order to maintain adequate liquidity.The Company seeks to achieve this objective by maintaining the proper balance of rate-sensitive earning assets and rate-sensitive liabilities.The relationship of rate-sensitive earning assets to rate-sensitive liabilities is the principal factor in projecting the effect that fluctuating interest rates will have on future net interest income.Rate-sensitive assets and rate-sensitive liabilities are those that can be repriced to current market rates within a relatively short time period.Management monitors the rate sensitivity of earning assets and interest-bearing liabilities over the entire life of these instruments, but places particular emphasis on the first year. Each of the Banks has established an Asset/Liability Management Committee.These committees use a variety of tools to analyze interest-rate sensitivity, including a static gap presentation and a simulation model.A static gap presentation reflects the difference between total interest-sensitive assets and liabilities within certain time periods.While the static gap is a widely used measure of interest-rate sensitivity, it is not, in management’s opinion, the best indicator of a company’s true sensitivity position.Accordingly, the Banks also use an earnings simulation model that estimates the variations in interest income under different interest-rate environments to measure and manage the Bank’s short-term interest-rate risk.According to the model, as of June 30, 2011 the Company was positioned so that net interest income would increase $687,000 over the next twelve months if market interest rates were to suddenly rise by 200 basis points at the beginning of the same period.Conversely, net interest income would decline by $90,000 over the next twelve months if interest rates were to suddenly decline by 200 basis points at the beginning of the same period.Computation of prospective effects of hypothetical interest-rate changes are based on numerous assumptions, including relative levels of market interest rates and loan prepayment, and should not be relied upon as indicative of actual results.Further, the computations do not contemplate all actions that the Company and its customers could undertake in response to changes in interest rates. Additionally, each of the Banks measures anticipated changes in its theoretical economic value of equity in order to ascertain its long-term interest-rate risk.This is done by calculating the difference between the theoretical market value of the Bank’s assets and liabilities and subjecting the balance sheet to different interest-rate environments to measure and manage long-term interest rate risk. It is the responsibility of the Asset/Liability Committee of each bank to establish parameters for various interest risk measures, to set strategies to control interest-rate risk within those parameters, to maintain adequate and stable net interest income, and to direct the implementation of tactics to facilitate achieving these objectives. 38 Item 4.CONTROLS AND PROCEDURES Disclosure Controls and Procedures Based on the evaluation required by 17 C.F.R. Section 240.13a-15(b) or 240.15d-15(b) of the Company’s disclosure controls and procedures (as defined in 17 C.F.R. Sections 240.13a-15(e) and 240.15d-15(e))), the Company’s chief executive officer and chief financial officer concluded that such controls and procedures, as of the end of the period covered by this quarterly report, were effective. Changes in Internal Control over Financial Reporting There has been no change in the Company’s internal control over financial reporting during the most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. 39 PART II.OTHER INFORMATION Item 6.Exhibits Exhibits. Rule 13a-14(a) / 15d-14(a) Certifications Rule 13a-14(a) / 15d-14(a) Certifications 32 Section 1350 Certifications 101.INS** XBRL Instance 101.SCH** XBRL Taxonomy Extension Schema 101.CAL** XBRL Taxonomy Extension Calculation 101.DEF** XBRL Taxonomy Extension Definition 101.LAB** XBRL Taxonomy Extension Labels 101.PRE** XBRL Taxonomy Extension Presentation ** XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 40 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PEOPLES BANCORPORATION, INC. Dated:August 11, 2011 By: /s/ L. Andrew Westbrook, III L. Andrew Westbrook, III President & Chief Executive Officer Dated:August 11, 2011 By: /s/ Robert E. Dye, Jr. Robert E. Dye, Jr. Senior Vice President & Chief Financial Officer (principal financial officer) 41 Exhibit Index Exhibits No.
